Citation Nr: 1547568	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-11 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  These matters have been previously remanded by the Board in June 2010 and June 2014.  The Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed by the Board in April 2010, and testified before the undersigned VLJ at a hearing in June 2015.  Transcripts of both hearings are of record.  

On the record at the June 2015 hearing, the Veteran withdrew the theory of entitlement that his cervical spine disability and low back disability are secondary to his service-connected migraine headaches.  Separate theories of direct service connection and secondary service connection in support of a claim for benefits for a particular disability are not equivalent to separate claims for that disability.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2001).  The claims of entitlement to service connection for a cervical spine disability and entitlement to service connection for a low back disability have not been withdrawn, and remain before the Board.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An August 2010 VA examination diagnosed the Veteran with degenerative disc disease (DDD) of the lumbar and cervical spine.  The examiner found that DDD of the cervical spine is less likely than not related to the Veteran's complaint of neck pain during service.  The examiner explained that most of the complaints during service were related to muscular tension, and it does not appear that x-rays were ever taken to see if there might be a cervical spine abnormality that might have been actually causing the Veteran's headaches.  The examiner also noted that the changes found on the MRI of the Veteran's C-spine are mild in nature, and most likely more recent changes related to age rather than something that would have been found on x-rays almost 35 years ago.  As to lumbar DDD, the examiner found that the Veteran's low back condition is not related to service because, by the Veteran's own report, his low back symptoms started over 20 years after leaving service.  

This examination report is inadequate.  The examiner has not considered the Veteran's primary contention, which is that the in-service muscular tension of the neck and back noted by the examiner has continued since service, and that this muscular tension has caused his current disabilities of the cervical spine and lower back.  Moreover, although the examiner noted several visits for low back pain in service, the examiner did not discuss any potential relationship between those in-service complaints and the Veteran's current low back disability.

The Veteran testified that he was also treated at the VA Medical Center (VAMC) in Dallas, Texas.  Upon remand, these records should be requested.  38 C.F.R. § 3.159(c)(2).     

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center (VAMC) in Dallas, Texas, to request all records of treatment of the Veteran, to specifically include those related to the Veteran's low back and neck.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.  If records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Thereafter, forward the claims file to the August 2010 examiner, or another appropriate VA clinician.  After reviewing the claims file, including this remand, the clinician is to provide the following opinions:

(i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability is caused by or otherwise etiologically related to service.  The clinician is to specifically address the Veteran's contention that muscular tension in his neck has continued since service and has caused his current cervical spine disability;

(ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability is caused by or otherwise etiologically related to service.  The clinician is to specifically address the Veteran's contention that muscular tension in his back has continued since service and has caused his current low back disability.  The examiner is also to specifically address the in-service reports of low back pain in the Veteran's service treatment records (STRs).

A complete rationale must be provided for any and all opinions expressed.  

3.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




